DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-7, 9-16 and 18-20 have been examined in this application. Claims 1, 4-5, 9, 11, 14-16 and 19-20 are amended. Claims 8 and 17 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed 2/8/2021

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2020, 3/4/2021, 6/10/2021 and 9/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the office.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] 
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the “Arguments and Amendments” dated 2/8/2021, with respect to the “Rejections Under 35 USC 101” section on pages 10-12, the Applicant argues that the amended claim language overcomes the 101 rejection. This argument is persuasive. Therefore, the rejection has been withdrawn. 
With respect to the “Rejections Under 35 USC 102 and 103” section on pages 12-16, the Applicant argues that the prior art does not teach the amended claim language. In particular the Applicant argues that the prior art does not disclose the features of “upon receipt of the lane change command, set a target lane to which the vehicle makes a lane change … when the speed of the preceding vehicle is lower than the calculated minimum driving speed, determine a probability of collision between the vehicle and the preceding vehicle while accelerating the vehicle to the calculated minimum driving speed; B RINKS G I LSO N &LIONE-2-Appin. No. 16/204,400Attorney Docket No. 15438-796and  when there is no probability of the collision with the preceding vehicle, accelerate the vehicle to the calculated minimum driving speed and perform the lane change to the target lane” in claim 1. The Applicant argues at the bottom of page 14 that Nishira teaches the correction of the speed range for the lane change based on a suitable margin of inter-vehicle distance  Fig. 11, Fig. 3 Steps S6-S7. The similar limitations of claim 14 are also taught by Nishira. Nishira doesn’t teach all of the sequencing particulars that have been added to the claim 14 language. However, Taniguchi et al. teaches the particular sequencing of the speed comparisons prior to acceleration of the vehicle. Please see 103 section below for additional details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 1, “an input device configured to receive a lane change command from a driver of the vehicle” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
a) An “input device” is interpreted to be a turn signal level, a switch or a button as per the specification [0049].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to the limitation, “when the speed of the preceding vehicle is lower than the calculated minimum driving speed, determine a probability of collision between the vehicle and the preceding vehicle while accelerating the vehicle to the calculated minimum driving speed” in claim 1 and the similar limitation in claim 14, the wording is unclear and therefore indefinite because it is unclear what it means for a probability of collision to be determined “while accelerating the vehicle”. First it is unclear whether the determination of “a probability of collision” means that a determination is made that the vehicles will likely collide or whether it is simply a value that is representative of whether there might be a collision? Furthermore, it is unclear what it means to make this determination “while accelerating the vehicle”. Does this mean that the determination is performed while the vehicle is accelerating? Does it mean that the probability of collision is determined based on an accelerated 
Claims 2-7, 9-13, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1 and 14 and for failing to cure the deficiencies listed above. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… when the following vehicle traveling on the target lane is sensed by the sensor …”, the wording is unclear and therefore indefinite because “the following vehicle” lacks antecedent basis. The limitation is interpreted to be: when a following vehicle traveling on the target lane is sensed by the sensor …
Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “control the vehicle such that the driving speed of the vehicle is higher than the calculated minimum driving speed, when there is no probability of collision”, the wording is unclear and therefore indefinite because the independent claims indicate that when there is no probability of collision, the vehicle is accelerated to the calculated minimum driving speed, whereas in this limitation, the vehicle is controlled to a driving speed higher than the calculated minimum driving speed. The limitation is interpreted so that controlling the speed of the vehicle to the calculated minimum driving speed or higher when there is no probability of collision reads on it. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 9 and for failing to cure the deficiencies listed above. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “estimate both a predicted driving path of the vehicle and a predicted driving path of the preceding vehicle based on the speed of the preceding vehicle and the distance between the vehicle and the preceding vehicle”, the wording is unclear and therefore indefinite because it is unclear how a driving path for a vehicle can be predicted based on the speed of the preceding vehicle and the distance between the vehicles. Does this simply mean it is determined whether the paths intersect based on this information? Does it mean that the relative spacing is determined? The limitation is interpreted so that setting a speed for a vehicle based on the assumption of preceding vehicle speed remaining constant while it travels in the same lane reads on it.
Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “in response to determining that there is no probability of collision between the vehicle and the preceding vehicle, accelerating, by the control circuit, the vehicle to the calculated minimum driving speed and performing the lane change to the target lane” in claim 14 and the similar control limitation in claim 18, the wording is unclear and therefore indefinite because it is unclear whether both the acceleration and performance of the lane change are controlled by the control circuit or if only the acceleration is performed by the control circuit. The limitation is interpreted so that the control circuit controlling acceleration reads on it.  
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim 14 and for failing to cure the deficiencies listed above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Uejima (2019/0126927).

As per Claim 1, Nishira et al. discloses an apparatus for controlling a lane change of a vehicle, the apparatus comprising: 
a sensor configured to sense an external vehicle ([0029-0030]; Fig. 1, Sensors 1a, 1b, 1c detect surrounding vehicles); 
an input device configured to receive a lane change command from a driver of the vehicle ([0029]; Fig. 1, Turn indicator 5); and 
a control circuit configured to be electrically connected with the sensor and the input device ([0032, 0034]; Fig. 1, Fig. 14, Processing unit 3 receives signals from sensors 1a-1c and turn indicator 5 (input device)), 
wherein the control circuit is configured to: 
([0042, 0043]; Fig. 3, Steps S2-S3 Read state of signal indicator 5 (input device), [0045-0046]; Fig. 5, Step S34 and S36 Determine right or left lane signal); 
upon receipt of the lane change command, set a target lane to which the vehicle makes a lane change ([0042-0045]; Fig. 3 Steps S2-S3 and Fig. 5 Determine which lane the vehicle is to make a lane change into)
 calculate a minimum driving speed at which the vehicle traveling on a driving lane performs the lane change to the target lane ([0050]; Fig. 3, Step S5 Appropriate speed range is calculated [0063, 0082-0084]; Fig. 6 Steps S53, S56, S57 Appropriate speed range includes minimum values as shown in Fig. 11); 
when a driving speed of the vehicle is lower than the calculated minimum driving speed, compare the calculated minimum driving speed with a speed of a preceding vehicle traveling on the driving lane ([0093-0099]; Fig. 11, Fig. 6 Steps S58-S59 Vehicle speed range, including minimum driving speed is compared to appropriate speed range for preceding vehicle limitation which is based on speed of the preceding vehicle. This evaluation is performed in a condition where the driving speed is less than the minimum values of the speed ranges);
when the speed of the preceding vehicle is lower than the calculated minimum driving speed, determine a probability of collision between the vehicle and the preceding vehicle while accelerating the vehicle to the calculated minimum driving speed ([0093-0103, 0136-0137]; Fig. 6 Steps S58-S59 and Fig. 3 Step S6 Fig. 11 Determining whether any of the speed range gaps, for example G0-G2, make a lane change possible, and therefore determine no probability of collision, based on the preceding vehicle limitation. For example, gap G1 indicates that a lane change is possible. This evaluation is performed in a condition where the speed of the preceding vehicle is less than the minimum values of the speed ranges); and   
in order to perform the lane change to the target lane ([0102-0103, 0136-0137]; Fig. 11, Fig. 3 Steps S6-S7 Target speed is selected to be within a speed range gap that makes lane change possible, and vehicle is controlled to accelerate when the current speed is less than the target speed. Therefore, the vehicle is controlled to at least the minimum value of the appropriate speed range gap (minimum driving speed) and lane change is performed).

	While, Nishira et al. discloses a control circuit for performing automatic vehicle control, such as speed control to perform the lane change, Nishira et al. does not explicitly discloses that the lane change is performed to the target lane by the control circuit. 

	However, Uejima teaches:  that in addition to speed control, an automatic lane control system can control the vehicle to perform a lane change, for example through adding steering control ([0067] Vehicle controller performs speed and steering angle control to change the vehicle to the destination lane). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Uejima, with the motivation being to reduce burden on the driver and increase safety for the driver in a condition where the driver is recognized as having an abnormality, for example as detailed in Uejima paragraph [0005].  
 
 Claim 2, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
calculate the minimum driving speed of the vehicle in response to receiving the lane change command ([0042-0043]; Fig. 3 Steps S2-S3 regarding detecting turn signal operation (lane change command) precedes Step S6).

As per Claim 3, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
calculate the minimum driving speed of the vehicle periodically while the vehicle travels ([0040] Process is executed at predetermined time intervals (periodically)).

As per Claim 4, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
when the following vehicle traveling on a target is sensed by the sensor, calculate the minimum driving speed based on a speed of the following vehicle and a distance between the vehicle and the following vehicle ([0066, 0082]; Fig. 4, Fig. 7, Appropriate speed range, which includes minimum value, is based on other vehicle 12 velocity v2 and distance between the vehicles xo-x2).

As per Claim 6, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
 when the calculated minimum driving speed is lower than the speed of the preceding vehicle, accelerate the vehicle until the driving speed of the vehicle becomes higher than the calculated minimum driving speed ([0095, 0098, 0103, 0136] There will be a condition where the preceding vehicle speed is higher than the minimum driving speed for a speed range gap, for example G0-G2, and because the preceding vehicle speed is high it does not limit the speed range gap and therefore the vehicle will accelerate to a speed, for example accelerate to the maximum speed of the range), 
control the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 7, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
control the vehicle such that the driving speed of the vehicle is higher than the minimum driving speed, when the preceding vehicle is not sensed by the sensor ([0093, 0136]; Fig. 6 Step S58 – No Preceding vehicle not detected, then the speed range is only based on adjacent lane speed range requirements [0103] The target speed may be set as the maximum speed in the appropriate speed range (higher than minimum driving speed)); and 
control the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 9, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
determine the probability of collision between the vehicle and the preceding vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle ([0055, 0094-0095, 0098]; Fig. 6 Step S59 Appropriate speed range is set to avoid a collision based on speed of the preceding vehicle, v3, and distance between the vehicle and the preceding vehicle, R=x3-x0. Therefore, in the appropriate speed range, there is determined to be no probability of collision);  33Attorney Docket No. 15438-796 
control the vehicle such that the driving speed of the vehicle is higher than the minimum driving speed, when there is no the probability of collision ([0103, 0136] The target speed may be set, and vehicle controlled, to the maximum speed in the speed range. By keeping the target speed within the appropriate speed range, this is performed when there is no probability of collision); and 
control the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 10, Nishira et al. discloses the apparatus according to claim 9, wherein the control circuit is configured to: 
estimate a predicted driving path of the vehicle and a predicted driving path of the preceding vehicle based on the speed of the preceding vehicle and the distance between the vehicle and the preceding vehicle ([0055, 0094-0098]; Fig. 6 Step S59 Speed range for the vehicle to be controlled is set (predicted driving path of the vehicle) using the preceding vehicle path which is predicted based on the assumption of preceding vehicle speed remaining constant (predicting driving path of preceding vehicle). Speed range for vehicle to be controlled is based on speed of the preceding vehicle, v3, and distance between the vehicle and the preceding vehicle, R=x3-x0)33Attorney Docket No. 15438-796; and 
determine the probability of collision between the vehicle and the preceding vehicle based on the predicted driving path of the vehicle and the predicted driving path of the preceding vehicle ([0055, 0094-0098]; Fig. 6 Step S59 Speed range is set to avoid a collision based on acceptable speed range for vehicle to be controlled (predicted driving path of the vehicle), which is based on the predicted driving path of the preceding vehicle)33Attorney Docket No. 15438-796.

As per Claim 11, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
determine the probability of collision between the vehicle and the preceding vehicle based on the speed of the preceding vehicle and distance between the vehicle and the preceding vehicle ([0055, 0094-0095, 0098]; Fig. 6 Step S59 Speed range is set to avoid a collision based on speed of the preceding vehicle, v3, and distance between the vehicle and the preceding vehicle, R=x3-x0. Therefore, when the speed is outside the acceptable speed range, there is determined to be a probability of collision)33Attorney Docket No. 15438-796; and 
control the vehicle to decelerate, when there is the probability of collision ([0102-0103, 0136, 0141] When vehicle speed is not in the appropriate speed range and the speed range gap is slower, the vehicle may be controlled to approach lower target speed (decelerated)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Uejima (2019/0126927) in further view of Sugawara et al. (US 2017/0341652 A1). 
As per Claim 5, Nishira et al. discloses the apparatus according to claim 1, wherein the control circuit is configured to: 
when a following vehicle traveling on the target lane is not sensed by the sensor, calculate the minimum driving speed based on a predetermined lower speed limit ([0100-0101]; Fig. 6 Step S60, Fig. 7, Fig. 11 When no following vehicle, the appropriate range minimum value, (minimum driving speed) is set based on predetermined lower limit, Vmin) 

Nishira et al. does not disclose: that the lower speed limit is based on a predetermined speed for traveling vehicles and a sensing distance corresponding to a maximum distance sensible by the sensor.

Sugawara et al. teaches: calculate the minimum driving speed based on a predetermined speed for traveling vehicles and a sensing distance corresponding to a maximum distance sensible by the sensor ([0048, 0055-0056, 0077]; Fig. 10, Fig. 2, Step S204 – No, Fig. 11 Steps S1101-S1103 Speed that enables lane change (lower limit speed) is based on a hypothetical vehicle speed which is based on speed limit of the lane (predetermined seed for traveling vehicles) and detectable limit distance (sensing distance corresponding to a maximum distance sensible by a sensor of the vehicle)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Sugawara et al., with the motivation being to avoid contact from a following vehicle or cause a following vehicle to rapidly decelerate as detailed in Sugawara et al. [0007]. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Uejima (2019/0126927) in further view of Fukuda et al. (US 2019/0185005 A1).

As per Claim 12, Nishira et al. discloses the apparatus according to claim 11, wherein the control circuit is configured to: 
determine a secondary probability of collision at predetermined time intervals ([0040] Process is executed at predetermined time intervals).

Nishira et al. does not explicitly disclose: determine secondary probability of collision, after the vehicle decelerates

However, Fukuda et al. teaches: determine secondary probability of collision, after the vehicle decelerates ([0071]; Fig. 3, Step S260 Control vehicle to decelerate, [0101]; Fig. 5 Re-determine if lane change is possible)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Fukuda et al., with the motivation being to avoid passenger discomfort by having an inappropriate inter-vehicle distance as detailed in Fukuda et al. [0004]. 

As per Claim 13, Nishira et al. discloses the apparatus according to claim 11, wherein the control circuit is configured to: 
at predetermined time intervals recalculate a minimum driving speed at which the vehicle is able to perform the lane change from the driving lane to the target lan ([0040] Process is executed at predetermined time intervals).

Nishira et al. does not explicitly disclose: this calculations is performed after the vehicle decelerates. 

However, Fukuda et al. teaches: this calculations is performed after the vehicle decelerates ([0071]; Fig. 3, Step S260 Control vehicle to decelerate, [0040, 0063, 0104]; Fig. 5 Step S460 When it is determined that lane change is not possible, Step S230 re-calculate speed adjustment (calculate minimum driving speed)). 

Nishira et al. to include the above limitations, as detailed in Fukuda et al., with the motivation being to avoid passenger discomfort by having an inappropriate inter-vehicle distance as detailed in Fukuda et al. [0004]. 

Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Taniguchi et al. (JP 2003/025868 A).

As per Claim 14, Nishira et al. discloses a method for controlling a lane change in a vehicle, the method comprising: 
receiving, by a control circuit, a lane change command from a driver of the vehicle  ([0042, 0043]; Fig. 3, Steps S2-S3 Read state of signal indicator 5 (input device), [0045-0046]; Fig. 5, Step S34 and S36 Determine right or left lane signal); 
calculating, by the control circuit, a minimum driving speed at which the vehicle traveling on a driving lane performs a lane change to a target lane ([0050]; Fig. 3, Step S5 Appropriate speed range is calculated [0063, 0082-0084]; Fig. 6 Steps S53, S56, S57 Appropriate speed range includes minimum values as shown in Fig. 11); 
comparing, by the control circuit, a driving speed of the vehicle with the calculated minimum driving speed ([0102-0103]; Compare driving speed of host vehicle to the appropriate speed ranges, which include the minimum values); 
comparing, by the control circuit, the &LIONE calculated minimum driving speed with a speed of a preceding vehicle traveling on the driving lane ([0093-0099]; Fig. 11, Fig. 6 Steps S58-S59 Vehicle speed range, including minimum driving speed is compared to appropriate speed range for preceding vehicle limitation which is based on speed of the preceding vehicle. This evaluation is performed in a condition where the driving speed is less than the minimum values of the speed ranges); 
in response to the comparison between the speed of the preceding vehicle and the calculated minimum driving speed, determining a probability of collision between the vehicle and the preceding vehicle while accelerating the vehicle to the calculated minimum driving speed ([0093-0103, 0136-0137]; Fig. 6 Steps S58-S59 and Fig. 3 Step S6 Fig. 11 Determining whether any of the speed range gaps, for example G0-G2, make a lane change possible, and therefore determine no probability of collision, based on the preceding vehicle limitation. For example, gap G1 indicates that a lane change is possible. This evaluation is performed in a condition where the speed of the preceding vehicle is less than the minimum values of the speed ranges); and 
in response to determining that there is no probability of collision between the vehicle and the preceding vehicle, accelerating, by the control circuit, the vehicle to the calculated minimum driving speed and performing the lane change to the target lane ([0102-0103, 0136-0137]; Fig. 11, Fig. 3 Steps S6-S7 Target speed is selected to be within a speed range gap that makes lane change possible, and vehicle is controlled to accelerate when the current speed is less than the target speed. Therefore, the vehicle is controlled to at least the minimum value of the appropriate speed range gap (minimum driving speed) and lane change is performed).

While Nishira et al. discloses a comparison between a minimum driving speed for a lane change and the speed of a preceding vehicle and then accelerating the vehicle based on a probability of collision, Nishira et al. does not disclose that the comparison between a minimum driving speed for a lane change and the speed of a preceding vehicle is made in response to determining that the driving speed of the vehicle is lower than the calculated minimum driving speed and Nishira et al. does not 

	However, Taniguchi et al. teaches that the determination of acceleration includes the below sequencing: 
	in response to determining that the driving speed of the vehicle is lower than the minimum driving speed, compare the calculated minimum driving speed with a speed of a preceding vehicle traveling on the driving lane ([0063, 0069, 0095-0099, 0102-103]; Fig. 13 Step 20 further detailed in Fig. 15 Step 206 - Determine speed difference between vehicle and adjacent lane speed then Fig. 13 Step 70 further detailed in Fig 24 Step 721 - Compare vehicle speed of adjacent lane with a speed of preceding vehicle on the driving lane);
	in response to determining the speed of the preceding vehicle is lower than the calculated minimum driving speed, determine to accelerate the vehicle to the calculated minimum driving speed ([0095-103]; Fig 24 Step 721 Compare vehicle speed of adjacent lane with a speed of preceding vehicle on the driving lane and when the speed is lower than the adjacent lane speed proceed to Fig. 25 Steps 722-734 Determine to accelerate the vehicle to the vehicle speed of the adjacent lane and perform lane change);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Taniguchi et al. with the motivation being to allow smooth transitions and inter-vehicle distance control when changing lanes from a low speed lane to a high speed lane as detailed in Taniguchi et al. [0004]. 

 Claim 15, Nishira et al. discloses the method according to claim 14, wherein calculating the minimum driving speed comprises:  35Attorney Docket No. 15438-796 
when a following vehicle traveling on the target lane corresponding to the lane change command is sensed, calculating the minimum driving speed based on a speed of the following vehicle and a distance between the vehicle and the following vehicle ([0066, 0082]; Fig. 4, Fig. 7, Appropriate speed range, which includes minimum value, is based on other vehicle 12 velocity v2 and distance between the vehicles xo-x2).

As per Claim 18, Nishira et al. discloses the method according to claim 14, further comprising: 
controlling, by the control circuit, the vehicle such that the driving speed of the vehicle is higher than the minimum driving speed, when the preceding vehicle is not sensed by the sensor ([0093, 0136]; Fig. 6 Step S58 – No Preceding vehicle not detected, then the speed range is only based on adjacent lane speed range requirements [0103] The target speed may be set as the maximum speed in the appropriate speed range (higher than minimum driving speed)); and 
control the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

As per Claim 19, Nishira et al. discloses the method according to claim 14, further comprising: 
determining whether to decelerate the vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle, when the minimum driving speed is higher than the speed of the preceding vehicle ([0094-0095, 0098]; Fig. 6 Step S59 Speed range is set based on speed of the preceding vehicle, v3, and distance between the vehicle and the preceding vehicle, R=x3-x0. [0102, 0136] Acceleration control is based on speed range. [0040] Process is executed at predetermined time intervals and therefore the determination will be made in conditions when the minimum speed in the appropriate speed range (minimum driving speed) is higher than the speed of the preceding vehicle).

As per Claim 20, Nishira et al. discloses the method according to claim 14, further comprising: 
determining, by the control circuit, the probability of collision between the vehicle and the preceding vehicle based on the speed of the preceding vehicle and a distance between the vehicle and the preceding vehicle ([0055, 0094-0095, 0098]; Fig. 6 Step S59 Appropriate speed range is set to avoid a collision based on speed of the preceding vehicle, v3, and distance between the vehicle and the preceding vehicle, R=x3-x0. Therefore, in the appropriate speed range, there is determined to be no probability of collision);  33Attorney Docket No. 15438-796
controlling, by the control circuit, the vehicle such that the driving speed of the vehicle is higher than the minimum driving speed, when there is no the probability of collision ([0103, 0136] The target speed may be set, and vehicle controlled, to the maximum speed in the speed range. By keeping the target speed within the appropriate speed range, this is performed when there is no probability of collision); and 
controlling, by the control circuit, the vehicle to perform the lane change from the driving lane to the target lane ([0136, 0141]; Fig. 3 Step S7, Speed control is performed during lane change).

Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Nishira et al. (US 2005/0256630 A1) in view of Taniguchi et al. (JP 2003/025868 A) in further view of Sugawara et al. (US 2017/0341652 A1).

As per Claim 16, Nishira et al. discloses the method according to claim 14, wherein calculating the minimum driving speed comprises: 
predetermined lower speed limit ([0100-0101]; Fig. 6 Step S60, Fig. 7, Fig. 11 When no following vehicle, the appropriate range minimum value, (minimum driving speed) is set based on predetermined lower limit, Vmin)

Nishira et al. does not disclose: that the lower speed limit is based on a predetermined speed of traveling vehicles set by a country where the vehicle is located, and a sensing distance corresponding to a maximum distance sensible by a sensor of the vehicle.

	However, Sugawara et al. teaches: calculate the minimum driving speed based on a predetermined speed of traveling vehicles set by a country where the vehicle is located, and a sensing distance corresponding to a maximum distance sensible by a sensor of the vehicle ([0048, 0055-0056, 0077]; Fig. 10, Fig. 2, Step S204 – No, Fig. 11 Steps S1101-S1103 Speed that enables lane change (lower limit speed) is based on a hypothetical vehicle speed which is based on speed limit of the lane (predetermined seed for traveling vehicles set by country) and detectable limit distance (sensing distance corresponding to a maximum distance sensible by a sensor of the vehicle)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishira et al. to include the above limitations, as detailed in Sugawara et al., with the motivation being to avoid contact from a following vehicle or cause a following vehicle to rapidly decelerate as detailed in Sugawara et al. [0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619